IN THE SUPREME COURT OF THE STATE OF NEVADA


                TRACEE NAKI; PATRICK NAKI; AND                              No. 83564
                DANIELLE NAKI,
                                  Appellants,
                              vs.                                                  FILED
                LL REALTY; AND KATHLEEN
                                                                                   OCT 2 1 2021
                MOZZONE,
                                  Res • ondents.                              CLErF
                                                                                         A. BROWN

                                                                              BY

                                      ORDER DISMISSING APPEAL
                            This is a pro se appeal from a district court order affirming a
                judgment of the justice court. First Judicial District Court, Carson City;
                James E. Wilson, Judge.
                            Review of the documents submitted to this court pursuant to
                NRAP 3(g) reveals a jurisdictional defect. Specifically, the district courts
                have final appellate jurisdiction over cases arising in the justice courts. Nev,
                Const. art. 6, § 6; see also Waugh v. Casazza, 85 Nev. 520, 521, 458 P.2d
                359, 360 (1969). Accordingly, this court lacks jurisdiction over this appeal,
                and therefore
                            ORDERS this appeal DISMISSED.




                                                                     , J.
                                         Cadish



                                                            Herndon



SUPREME COURT
     OF
   NEVADA

  I947A
                cc:   Hon. James E. Wilson, District Judge
                      Danielle Naki
                      Patrick Naki
                      Tracee Naki
                      Kathleen Mozzone
                      LL Realty
                      Carson City Clerk




SUPREME COURT
        OF
     NEVADA


(01 1947A
                                                   2